Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 05/02/2022 have been fully considered but they are no persuasive.
The Applicant argues that in regard to claim 1 that the combination of Yamaguchi, Moriwaki, Lee, and Imai prior art, does not teach the limitation of “wherein the photoelectric conversion unit further includes an insulating layer and a charge accumulation electrode disposed apart from the first electrode so as to face the inorganic oxide semiconductor material layer via the insulating layer, wherein the insulating layer is provided between the inorganic oxide semiconductor material layer and the charge accumulation electrode in a thickness direction, and the charge accumulation electrode has a sheet resistance value of 3 x 10Ω/□ to 1 x 103 Ω/□.”
In response to this argument, the Examiner directs the applicant’s attention to the combination of Yamaguchi, Moriwaki, Lee, and Imai prior art, which clearly teaches that wherein the photoelectric conversion unit (280) further includes an insulating layer (245) and a charge accumulation electrode (240) disposed apart from the first electrode (260) so as to face the inorganic oxide semiconductor material layer (note: transparent conductive oxide semiconductor material 270 such as InGaZnO, ZnO, or SnO2 is equivalent to the claimed “inorganic oxide semiconductor material”) via the insulating layer (245), wherein the insulating layer (245) is provided between the inorganic oxide semiconductor material layer (270) and the charge accumulation electrode (240) in a thickness direction, and the charge accumulation electrode (electrode 240 include at least one selected from a group consisting of indium tin oxide (ITO), indium zinc oxide (IZO), zinc oxide (ZnO), tin oxide (SnO2), antimony-doped tin oxide (ATO), aluminum-doped zinc oxide (AZO), gallium-doped zinc oxide (GZO), titanium oxide (TiO2)) has a sheet resistance value of 3 x 10Ω/□ to 1 x 103 Ω/□ (note: electrode formed from at least one selected from a group consisting of indium tin oxide (ITO), indium zinc oxide (IZO), zinc oxide (ZnO), tin oxide (SnO2), antimony-doped tin oxide (ATO), aluminum-doped zinc oxide (AZO), gallium-doped zinc oxide (GZO), titanium oxide (TiO2) were known to have a sheet resistance value of 3 x 10Ω/□ to 1 x 103 Ω/□, please refer to secondary prior art reference, Moriwaki, ¶ [0027] and ¶ [0034]; therefore, before effective filing date of the claimed invention ordinary skill in the art recognize that the Lee charge accumulation electrode (240) that is formed from the same material as Moriwaki second electrode to have the recited sheet resistance values) (see Lee, Fig.4 as shown below, ¶ [0077], ¶ [0080], and ¶ [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Yamaguchi, Moriwaki, and Lee to enable the photoelectric conversion unit (280) to include an insulating layer (245) and a charge accumulation electrode (240) disposed apart from the first electrode (260) so as to face the inorganic oxide semiconductor material layer (note: transparent conductive oxide semiconductor material 270 such as InGaZnO, ZnO, or SnO2 is equivalent to the claimed “inorganic oxide semiconductor material”) via the insulating layer (245), wherein the insulating layer (245) is provided between the inorganic oxide semiconductor material layer (270) and the charge accumulation electrode (240) in a thickness direction as taught by Lee in order to obtain MOS capacitor (MOSCAP) during the operation of accumulating the photo-charges (see Lee, Fig.4 as shown below, ¶[0077],  ¶ [0080], and ¶ [0087]). 
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Yamaguchi, Moriwaki, Lee, and Imai prior art reference does meet all the limitation in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (U.S. 2014/0209876 A1, hereinafter refer to Yamaguchi) in view of Moriwaki (U.S. 2017/0179463 A1, hereinafter refer to Moriwaki), Lee et al. (U.S. 2016/0037098 A1, hereinafter refer to Lee), and Imai et al. (U.S. 2014/0231782 A1, hereinafter refer to Imai).
Regarding Claim 1: Yamaguchi discloses an imaging element (see Yamaguchi, Figs.1-3 as shown below and ¶ [0002]) comprising 

    PNG
    media_image1.png
    429
    618
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    490
    851
    media_image2.png
    Greyscale

a photoelectric conversion unit (11G) formed by laminating a first electrode (120a3), a photoelectric conversion layer (13), and a second electrode (14) (see Yamaguchi, Figs.1-3 as shown above and ¶ [0062]- ¶ [0068]),  
wherein between the first electrode (120a3) and the photoelectric conversion layer (13), an inorganic oxide semiconductor material layer (12/gallium zinc oxide (GZO)/indium zinc oxide (IZO)/IGZO) is formed in contact with the photoelectric conversion layer (13) (see Yamaguchi, Figs.1-3 as shown above and ¶ [0075]),
a material constituting the inorganic oxide semiconductor material layer (12/gallium zinc oxide (GZO)/indium zinc oxide (IZO)/IGZO) has a value of work function of 4.5 eV or less (see Yamaguchi, Figs.1-3 as shown above and ¶ [0075]), and
a value obtained by subtracting the value of work function of the material constituting the inorganic oxide semiconductor material layer (12/gallium zinc oxide (GZO)/indium zinc oxide (IZO)/IGZO) from a value of work function of a material constituting the second electrode (14/light transmissive conductive material such as ITO (Indium-Tin-Oxide)) exceeds 0.2 eV (note: the claimed and prior art have identical or substantially identical material for inorganic oxide semiconductor material layer and the second electrode material; therefore, a prima facie case of obviousness has been established for work function of the inorganic oxide semiconductor material layer and the second electrode material) (see Yamaguchi, Figs.1-3 as shown above and ¶ [0075]- ¶ [0076]).
Yamaguchi is silent upon explicitly disclosing wherein a value obtained by subtracting the value of work function of the material constituting the inorganic oxide semiconductor material layer from a value of work function of a material constituting the second electrode exceeds 0.2 eV.
Before effective filing date of the claimed invention the disclosed work function between the disclosed inorganic oxide semiconductor material layer and the second electrode or light transmissive conductive material were known in order to provide an imaging element that is less likely to generate stress damage in a light-receiving layer.
For support see Moriwaki, which teaches wherein a value obtained by subtracting the value of work function of the material constituting the inorganic oxide semiconductor material layer (gallium zinc oxide (GZO)/indium zinc oxide (IZO)/IGZO) from a value of work function of a material constituting the second electrode (light transmissive conductive material such as ITO (Indium-Tin-Oxide)) exceeds 0.2 eV (see Moriwaki, ¶ [0006], ¶ [0034], and ¶ [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Yamaguchi and Moriwaki to recognize the work functions of the material of Yamaguchi prior art as taught by Moriwaki in order to provide an imaging element that is less likely to generate stress damage in a light-receiving layer (see Moriwaki, ¶ [0006], ¶ [0034], and ¶ [0051]).
The combination of Yamaguchi and Moriwaki is silent upon explicitly disclosing wherein the photoelectric conversion unit further includes an insulating layer and a charge accumulation electrode disposed apart from the first electrode so as to face the inorganic oxide semiconductor material layer via the insulating layer, wherein the insulating layer is provided between the inorganic oxide semiconductor material layer and the charge accumulation electrode in a thickness direction, and the charge accumulation electrode has a sheet resistance value of 3 x 10Ω/□ to 1 x 103 Ω/□.
Before effective filing date of the claimed invention the disclosed photoelectric conversion unit were known to include an insulating layer and a charge accumulation electrode disposed apart from the first electrode so as to face the inorganic oxide semiconductor material layer via the insulating layer, wherein the insulating layer is provided between the inorganic oxide semiconductor material layer and the charge accumulation electrode in a thickness direction in order to obtain MOS capacitor (MOSCAP) during the operation of accumulating the photo-charges.
For support see Lee, which teaches wherein the photoelectric conversion unit (280) further includes an insulating layer (245) and a charge accumulation electrode (240) disposed apart from the first electrode (260) so as to face the inorganic oxide semiconductor material layer (note: transparent conductive oxide semiconductor material 270 such as InGaZnO, ZnO, or SnO2 is equivalent to the claimed “inorganic oxide semiconductor material”) via the insulating layer (245), wherein the insulating layer (245) is provided between the inorganic oxide semiconductor material layer (270) and the charge accumulation electrode (240) in a thickness direction, and the charge accumulation electrode (electrode 240 include at least one selected from a group consisting of indium tin oxide (ITO), indium zinc oxide (IZO), zinc oxide (ZnO), tin oxide (SnO2), antimony-doped tin oxide (ATO), aluminum-doped zinc oxide (AZO), gallium-doped zinc oxide (GZO), titanium oxide (TiO2)) has a sheet resistance value of 3 x 10Ω/□ to 1 x 103 Ω/□ (note: electrode formed from at least one selected from a group consisting of indium tin oxide (ITO), indium zinc oxide (IZO), zinc oxide (ZnO), tin oxide (SnO2), antimony-doped tin oxide (ATO), aluminum-doped zinc oxide (AZO), gallium-doped zinc oxide (GZO), titanium oxide (TiO2) were known to have a sheet resistance value of 3 x 10Ω/□ to 1 x 103 Ω/□, please refer to secondary prior art reference, Moriwaki, ¶ [0027] and ¶ [0034]; therefore, before effective filing date of the claimed invention ordinary skill in the art recognize that the Lee charge accumulation electrode (240) that is formed from the same material as Moriwaki second electrode to have the recited sheet resistance values) (see Lee, Fig.4 as shown below, ¶ [0077], ¶ [0080], and ¶ [0087]).

    PNG
    media_image3.png
    338
    602
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Yamaguchi, Moriwaki, and Lee to enable the photoelectric conversion unit (280) to include an insulating layer (245) and a charge accumulation electrode (240) disposed apart from the first electrode (260) so as to face the inorganic oxide semiconductor material layer (note: transparent conductive oxide semiconductor material 270 such as InGaZnO, ZnO, or SnO2 is equivalent to the claimed “inorganic oxide semiconductor material”) via the insulating layer (245), wherein the insulating layer (245) is provided between the inorganic oxide semiconductor material layer (270) and the charge accumulation electrode (240) in a thickness direction as taught by Lee in order to obtain MOS capacitor (MOSCAP) during the operation of accumulating the photo-charges (see Lee, Fig.4 as shown above, ¶ [0080], and ¶ [0087]).
The combination of Yamaguchi, Moriwaki, and Lee is silent upon explicitly disclosing wherein the inorganic oxide semiconductor material layer contains indium-tungsten oxide (IWO), indium-tungsten-zinc oxide (IWZO), indium-tin-zinc oxide (ITZO), or zinc-tin oxide (ZTO).
Before effective filing date of the claimed invention the disclosed material were known an alternative material to tin oxide, zinc oxide, indium oxide, indium tin oxide (ITO), indium zinc oxide (IZO) for forming pixel electrodes (lower electrodes) and/or a counter electrode (upper electrode) of photoelectric conversion unit.
For support see Imai, which teaches wherein the inorganic oxide semiconductor material layer (16/20) contains indium-tungsten oxide (IWO), indium-tungsten-zinc oxide (IWZO), indium-tin-zinc oxide (ITZO), or zinc-tin oxide (ZTO) (see Imai, Fig.1, ¶ [0042], ¶ [0055], and ¶ [0060]).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Yamaguchi, Moriwaki, Lee, and Imai to enable the known indium tungsten oxide (IWO) material alternative to indium zinc oxide (IZO) as taught by Imai for forming pixel electrodes (lower electrodes) and/or a counter electrode (upper electrode) of photoelectric conversion unit, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for forming pixel electrodes (lower electrodes) and/or a counter electrode (upper electrode) of photoelectric conversion unit involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Regarding Claim 2: Yamaguchi as modified teaches an imaging element as set forth in claim 1 as above. The combination of Yamaguchi, Moriwaki, and Lee further teaches wherein a value obtained by subtracting a LUMO value of the material constituting the inorganic oxide semiconductor material layer (12/gallium zinc oxide (GZO)/indium zinc oxide (IZO)/IGZO) from a LUMO value of a material constituting a portion of the photoelectric conversion layer (13) located near the inorganic oxide semiconductor material layer (12/gallium zinc oxide (GZO)/indium zinc oxide (IZO)/IGZO) is 0 eV or more (note: the claimed and prior art have identical or substantially identical material for inorganic oxide semiconductor material layer and the photoelectric conversion layer material; therefore, a prima facie case of obviousness has been established for work function of the inorganic oxide semiconductor material layer and the photoelectric conversion layer material) (see Yamaguchi, Figs.1-3 as shown above and ¶ [0074]- ¶ [0075]). 
Regarding Claim 3: Yamaguchi as modified teaches an imaging element as set forth in claim 2 as above. The combination of Yamaguchi, Moriwaki, and Lee further teaches wherein a value obtained by subtracting a LUMO value of the material constituting the inorganic oxide semiconductor material layer (12/gallium zinc oxide (GZO)/indium zinc oxide (IZO)/IGZO) from a LUMO value of a material constituting a portion of the photoelectric conversion layer (13) located near the inorganic oxide semiconductor material layer (12/gallium zinc oxide (GZO)/indium zinc oxide (IZO)/IGZO) is less than 0.2 eV (note: the claimed and prior art have identical or substantially identical material for inorganic oxide semiconductor material layer and the photoelectric conversion layer material; therefore, a prima facie case of obviousness has been established for work function of the inorganic oxide semiconductor material layer and the photoelectric conversion layer material) (see Yamaguchi, Figs.1-3 as shown above and ¶ [0074]- ¶ [0075]).
Regarding Claim 4: Yamaguchi as modified teaches an imaging element as set forth in claim 1 as above. The combination of Yamaguchi, Moriwaki, and Lee further teaches wherein the inorganic oxide semiconductor material layer (12) is constituted by the same material as that constituting the first electrode (note: the integral layer of inorganic oxide semiconductor material layer (12) anticipates the separable layer of the claimed inorganic oxide semiconductor material layer and the first electrode because making separable layers not sufficient by itself to patentably distinguish over the integral layer unless there are new or unexpected results) (see Yamaguchi, Figs.1-3 as shown above and ¶ [0075]).
Regarding Claim 8: Yamaguchi as modified teaches an imaging element as set forth in claim 1 as above. The combination of Yamaguchi, Moriwaki, Lee, and Imai further teaches wherein the inorganic oxide semiconductor material layer (16/20) contains indium-tungsten oxide (IWO) or indium-tungsten-zinc oxide (IWZO) (see Imai, Fig.1, ¶ [0042], ¶ [0055], and ¶ [0060]). 
Regarding Claim 9: Yamaguchi as modified teaches an imaging element as set forth in claim 1 as above. The combination of Yamaguchi, Moriwaki, and Lee is silent upon explicitly disclosing wherein the inorganic oxide semiconductor material layer has a thickness of 3 x 10-8 m to 1.0 x 10-7 m.
However, the combination of Yamaguchi and Moriwaki teaches wherein the inorganic oxide semiconductor material layer (12) (see Yamaguchi, Figs.1-3 as shown above and ¶ [0075]); therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness of inorganic oxide semiconductor material layer (12) through routine experimentation and optimization to obtain optimal or desired device performance because the thickness of inorganic oxide semiconductor material layer (12) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 10: Yamaguchi as modified teaches an imaging element as set forth in claim 1 as above. The combination of Yamaguchi, Moriwaki, and Lee further teaches wherein the material constituting the inorganic oxide semiconductor material layer (12/270) has a mobility of 10 cm2/V.s or more (200 cm2/V.s to 900 cm2/V.s) (note: the claimed and prior art have identical or substantially identical material for inorganic oxide semiconductor material layer; therefore, a prima facie case of obviousness has been established for the properties of the inorganic oxide semiconductor material layer) (see Yamaguchi, Figs.1-3 as shown above and ¶ [0075] and see Lee, Fig.4 as shown above and ¶ [0080]). 
Regarding Claim 11: Yamaguchi as modified teaches an imaging element as set forth in claim 1 as above. The combination of Yamaguchi, Moriwaki, and Lee further teaches a laminated imaging element comprising at least one of the imaging elements according to claim 1 (see Yamaguchi, Figs.1-3 as shown above).
Regarding Claim 12: Yamaguchi as modified teaches an imaging element as set forth in claim 1 as above. The combination of Yamaguchi, Moriwaki, and Lee further teaches a solid-state imaging device comprising a plurality of the imaging elements according to claim 1 (see Yamaguchi, Figs.1-3 as shown above).
Regarding Claim 13: Yamaguchi as modified teaches an imaging element as set forth in claim 1 as above. The combination of Yamaguchi, Moriwaki, and Lee further teaches a solid-state imaging device comprising a plurality of the laminated imaging elements according to claim 11 (see Yamaguchi, Figs.1-3 as shown above).
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896